61 F.3d 916
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronald Hayes ROSS, Petitioner-Appellant,v.John F. JONES, parole officer;  Gale Norton, AttorneyGeneral of the State of Colorado, Respondents-Appellees.
No. 95-1105.(D.C. No. 94-M-2096)
United States Court of Appeals, Tenth Circuit.
July 18, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.2


2
Petitioner-Appellant Ronald Hayes Ross ("Appellant") appeals the dismissal of his pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. 2254.  Appellant pled guilty to one count of securities fraud in the District Court of Arapahoe County, Colorado.  He then filed a motion in state court for post-conviction relief, which was denied by the state trial court.  On appeal, the Colorado Court of Appeals dismissed his claims with prejudice and without reaching the merits, based on Appellant's failure to file a brief in compliance with Colorado Appellate Rule 28.  The Colorado Supreme Court denied review, and Appellant filed a petition for habeas relief with the federal district court.


3
The case was referred to a United States magistrate judge, who recommended dismissal of Appellant's claims as procedurally defaulted in the state courts.  The magistrate found that no cause existed for Appellant's lack of compliance with the state procedural rule, and that no fundamental miscarriage of justice would result from failure to consider Appellant's claims.  The district court adopted the magistrate's recommendation and dismissed Appellant's petition for habeas relief.  For the reasons set forth in the magistrate's report, we AFFIRM.


4
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The district court granted Appellant's application to proceed in forma pauperis pursuant to 28 U.S.C.1915(a), and granted a certificate of probable cause pursuant to 28 U.S.C. 2253